Case 4:17-cv-11339-LVP-RSW ECF No. 12 filed 11/15/19         PageID.203    Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,
STATE OF MICHIGAN, et al.,

             Plaintiffs,                      Civil No. 17-cv-11339
                                              Honorable Linda V. Parker
                                              Mag. Judge R. Steven Whalen
Ex rel. ASHLON WILLIAMSON,

             Plaintiff-Relator,
                                              FILED UNDER SEAL
vs.

CENTRIA HEALTHCARE, LLC, et al.

          Defendants.
________________________________/

                                         ORDER

      The United States and the States of California, Michigan, New Mexico, Texas,

and Washington (Plaintiff States) having declined to intervene in this action pursuant

to the federal False Claims Act, 31 U.S.C. § 3730(b)(4)(B), and the States’ analogous

state statutes, the Court rules as follows:

      IT IS ORDERED that,

      1. the complaint be unsealed and served upon the defendants by the relator;

      2. all other contents of the Court’s file in this action remain under seal and not

be made public or served upon the defendant, except for this Order and The United
Case 4:17-cv-11339-LVP-RSW ECF No. 12 filed 11/15/19            PageID.204     Page 2 of 3




States’ and the States’ Notice of Election to Decline Intervention, which the relator

will serve upon the defendant only after service of the complaint;

       3. the seal be lifted as to all other matters occurring in this action after the

date of this Order;

       4. the parties shall serve all pleadings and motions filed in this action,

including supporting memoranda, upon the United States, as provided for in 31

U.S.C. § 3730(c)(3), and upon the Attorney General for the States of Michigan,

California, New Mexico, Texas and Washington as provided by M.C.L 400.610a(6)

and analogous state statutes. The United States and the Plaintiff States may order any

deposition transcripts and are entitled to intervene in this action, for good cause, at

any time;

       5. the parties shall serve all notices of appeal upon the United States and the

Plaintiff States;

       6. all orders of this Court shall be sent to the United States and the Plaintiff

States; and

       7. should the relator or the defendants propose that this action be dismissed,

settled, or otherwise discontinued, the Court will solicit the written consent of the




                                             2
Case 4:17-cv-11339-LVP-RSW ECF No. 12 filed 11/15/19           PageID.205    Page 3 of 3




United States and the Plaintiff States before ruling or granting its approval.

      IT IS SO ORDERED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE

 Dated: November 15, 2019




                                            3
